Citation Nr: 1004113	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a bilateral eye 
condition.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  

This issue was previously before the Board in January 2009, 
at which point time the case was remanded for further 
development.  As the remand instructives have been completed, 
this issue is now properly before the Board.
 

FINDINGS OF FACT

1.  The Veteran received intermittent treatment for problems 
in both eyes during service and after service, and he has a 
current diagnosis of bilateral eye disorders.

2.  A neurological eye disorder was not diagnosed within one 
year following discharge from active duty, and the weight of 
the evidence fails to establish a link between the Veteran's 
current bilateral eye conditions and service.


CONCLUSION OF LAW

The Veteran's current bilateral eye condition was not 
incurred in or aggravated by service, nor may such condition 
be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper 
VCAA notice must be provided to a claimant prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a March 2002 letter, 
prior to the initial unfavorable rating decision in January 
2003, of the evidence and information necessary to 
substantiate his service connection claim.  In a December 2003 
letter, he was advised of the responsibilities of the Veteran 
and VA in obtaining such evidence.  Additionally, the Veteran 
was notified several times of the evidence and information 
necessary to establish a disability rating and an effective 
date, in accordance with Dingess/Hartman, including in a 
December 2007 letter.  The Board notes that these two letters 
were sent after the initial unfavorable rating decision and, 
therefore, were not timely.  However, as the Veteran's claim 
was subsequently readjudicated, including in a September 2009 
supplemental statement of the case, these timing defects have 
been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

With regard to the duty to assist, the Veteran's service 
treatment records and post-service treatment records have 
been obtained and considered.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
outstanding medical records that are necessary to decide his 
claim.  Additionally, the Veteran was provided with VA eye 
examinations in December 2002 and in May 2009, in compliance 
with the prior Board remand.  The Board notes that the May 
2009 VA examination report includes an opinion as to the 
etiology of the Veteran's eye condition, and there is also a 
separate VA etiology opinion dated in July 2009.  As such, 
the medical evidence of record is sufficient to decide the 
Veteran's claim.

For the foregoing reasons, the Board concludes that VA has 
satisfied its duties to inform and assist the Veteran in 
accordance with the VCAA at every stage in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the Board may proceed 
to the merits of the claim with no prejudice resulting to the 
Veteran.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

For veterans who have 90 days or more of active service during 
a period of war or after December 31, 1946, certain chronic 
diseases, including organic diseases of the nervous system 
(such as certain eye disorders), will be presumed to have been 
incurred in or aggravated by service if they manifest to a 
degree of 10 percent within one year after separation from 
service, even if there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran claims that he is entitled to 
service connection for his current bilateral eye condition 
because such is the result of a foreign object falling into 
his eye when he was cleaning during service.  He states that 
an object was removed from his left eye during sick call, and 
he has had watery, painful, itchy eyes since that time.  The 
Veteran testified that he has told his treating eye doctors 
about the incident aboard the ship, but none of them have 
indicated whether his current condition is the result of such 
incident.  See, e.g., April 2005, July 2006 hearing 
transcript.

Service treatment records reflect that the Veteran was 
treated for eye problems multiple times during service.  In 
particular, two small paint chips were removed from his right 
eye in April 1964, and he again complained of eye pain later 
that month.  In July 1969, the Veteran complained of left eye 
pain and itching.  In December 1969, he complained of burning 
eye pain in both eyes.  In April 1970, the Veteran was 
treated for eye fatigue.  In August 1976, he reported right 
eye pain.  Finally, at his November 1978 separation physical, 
the Veteran reported dizziness, and the examiner stated that 
it was due to "eye trouble" two years prior.

Post-service private treatment records reflect that the 
Veteran consulted several eye doctors for symptoms over the 
years including tearing, pain, and blurred vision.  The 
Veteran states that he was given eye drops, which partially 
relieved his symptoms.  A January 2001 record indicates that 
he was treated for whitish eye discharge with minimal 
inflammation in the left eye, and he was diagnosed with 
excessive lacrimation rule out obstruction of lacrimal duct.  
In August 2003, he was diagnosed with refractive error, 
presbyopia, bilateral immature senile cataracts, and partial 
nasolacrimal duct obstruction in the left eye.  A July 2005 
record indicates that irrigation done in July 2004 showed 
partial obstruction in the left nasolacrimal duct, which the 
ophthalmologist stated was probably due to irritants from 
exposure to particles during his time in service.  In July 
2008, the Veteran was again diagnosed with beginning 
bilateral cataracts and refractive error.  

At a December 2002 VA eye examination, the Veteran reported 
difficulty reading without eyeglasses.  He was diagnosed with 
presbyopia and senile, immature cataracts in both eyes, but 
the examiner did not indicate the cause of such conditions.  

At a May 2009 VA eye examination, the Veteran reported having 
recurrent, intermittent itchiness, foreign body sensation, 
and tearing in the eyes since the incident during service.  
The Veteran was diagnosed with bilateral lacrimal gland 
dysfunction with associated blepharitis and conjunctivitis, 
as well as bilateral immature cataracts.  The VA examiner 
opined that the Veteran's symptoms of chronic itchiness, 
tearing, and eye discharge are not related to his history of 
treatment for a foreign body in the eye during service.  He 
reasoned that there was no evidence of residual scarring, 
symblepharon, or opacity.  The examiner further opined that, 
although such symptoms are related to lacrimal gland 
dysfunction, such condition is not caused or aggravated by 
the Veteran's service-connected sinusitis.  

In a July 2009 supplementary opinion, the May 2009 VA 
examiner reiterated that biomicroscopic examination showed no 
residual foreign body, no scarring, and no evidence of eye 
lesion which could possibly cause long-term eye irritation as 
a result of the reported incident during service.  The 
examiner stated that the Veteran's lacrimal gland 
dysfunction, blepharitis, and conjunctivitis are due to a 
common condition associated with dry eye that can lead to eye 
irritation.  He further stated that the lack of objective 
findings of residual external eye damage means that such 
conditions are not related to the prior treatment for foreign 
body in the eye.  Finally, the examiner opined that the 
Veteran's bilateral immature cataracts are almost universal 
for patients more than 60 years of age, such as the Veteran, 
and are idiopathic in causation, with age being a major 
factor.

Based on the foregoing evidence, the Board first finds that 
the Veteran is not entitled to presumptive service connection 
for a bilateral eye condition because there is no diagnosis 
of a neurological eye disorder within the first year after 
his discharge from active duty service.  See 38 C.F.R. 
§ 3.309.  Indeed, there is no indication that any of the 
Veteran's diagnosed conditions are neurological in nature.  
Moreover, the Board notes that service connection may not be 
granted for congenital or developmental defects, including 
refractive error of the eye (presbyopia), because such 
conditions are not considered diseases or injuries for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  

The Board further finds that service connection is not 
warranted on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  In this regard, the Board 
notes that the Veteran is competent to testify to a lack of 
watery, painful, itchy eyes prior to service, as well as 
continuity of such symptoms after in-service injury or 
disease, as such symptoms are capable of lay observation.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, 
the nature of the Veteran's bilateral eye condition is such 
that he is not competent to testify as to a diagnosis or the 
causation of such symptoms because such issues require 
specialized knowledge, training, or experience.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jones v. West, 
12 Vet. App. 460, 465 (1999); Barr, 21 Vet. App. at 308.  As 
such, the competent evidence of record pertaining to the 
cause of the Veteran's current bilateral eye condition 
includes a July 2005 statement by his private ophthalmologist 
and the 2009 VA examiner's opinions.  

As noted above, the Veteran's private ophthalmologist opined 
that partial obstruction in his left nasolacrimal duct was 
"probably" due to irritants from exposure to particles 
during service.  However, such statement is inadequate to 
constitute a positive nexus opinion because the 
ophthalmologist did not provide a rationale and the statement 
is speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In 
contrast, the May 2009 VA examiner provided detailed 
reasoning for his opinion that the Veteran's current 
bilateral eye conditions are "not related" to service.  As 
such, the Board finds that the private ophthalmologist's 
opinion is outweighed by the VA examiner's opinion.

Accordingly, the evidence of record reflects that the Veteran 
was treated for bilateral eye problems during service as well 
as intermittently after service.  However, as the weight of 
the evidence establishes that the Veteran's current bilateral 
eye conditions are not related to service, he is not entitled 
to service connection for such conditions on a direct basis.  
See 38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine does not apply and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a bilateral eye condition is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


